TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00531-CV


Texas Workers' Compensation Commission, Appellant

v.

Lumbermens Mutual Casualty Company, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN404026, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 Appellant Texas Workers' Compensation Commission has filed a motion to dismiss
its appeal, informing the Court that no controversy remains between the parties.  We grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Waldrop

Dismissed

Filed:   April 7, 2009